Suozzi, J. P.
(concurring). I agree with so much of the majority’s holding that a renewal clause of a lease containing "an unadorned agreement to agree on a future rental” should not, as older authorities held (Forma v Moran, 273 App Div 818; Huber v Ruby, 188 Misc 1001, affd 272 App Div 779; Sammis v Town of Huntington, 104 Misc 7, affd 186 App Div 463), be considered unenforceable for uncertainty as a matter *11of law. Accordingly, I join with the majority in reversing the orders appealed from which, inter alia, granted the defendant landlord’s motion for summary judgment dismissing the complaint.
Once having established the principle that an unadorned agreement to agree on a future rental is not unenforceable as a matter of law the majority takes the position that (1) the agreement will be enforceable only if it is established that the parties’ intent was not to terminate in the event of a failure to agree and (2) if such an intent is proved, the court may fix a reasonable rent for the parties.
It is the majority’s stress on the issue of intent that I find misplaced. In the very cases cited by the majority from other jurisdictions to support the "implied agreement” approach, those courts held as a matter of law that the parties agreed to fix a reasonable rental and immediately undertook the task of fixing a reasonable rent for the parties when the latter could not do so themselves (Moss v Olson, 148 Ohio St 625; Playmate Club v Country Clubs, 62 Tenn App 383; Young v Nelson, 121 Wash 285; Moolenaar v Co-Build Cos., 354 F Supp 980).
We need look no further than the case of Tai On Luck Corp. v Cirota (35 AD2d 380), decided by the Appellate Division, First Department, for a similar approach by the courts of this State.
In Tai On Luck (supra, p 381) the tenant was given the right to renew a lease for an additional term of five years " 'at an annual rental rate to be determined by the landlord.’ ” The tenant exercised the option and the landlord determined that the rental for the renewal period was to be $2,000 per month, which was 500% over the original rent of $400 per month.
The Appellate Term held, and the Appellate Division agreed, that "if the rent to be determined by the landlord was construed as meaning any sum arbitrarily fixed by the landlord, his promise to renew was illusory and no promise at all since it was defeasible at the landlord’s sole will by demanding a wholly unrealistic rent” (Tai On Luck Corp. v Cirota, supra, p 383). The Appellate Term found that the $2,000 monthly rental fixed by the landlord on its face appeared to be " 'arbitrary and unconscionable’” and remanded the proceeding " 'to determine whether or not the rent demanded by landlord was in fact arbitrary or unconscionable.’ ” (Supra, p 381.) The Appellate Term further directed that " '[i]f the rent *12fixed by landlord is found to be arbitrary or unconscionable, the trial court shall fix a rent not unconscionable in the circumstances, upon proof of all relevant factors’ ” (supra, p 381).
In the case at bar the tenant, for all practical purposes, is at the mercy of the landlord since there will be no renewal unless he agrees to the latter’s terms. Accordingly, as in Tai On Luck, in order to prevent injustice, avoid a forfeiture, and truly implement the underlying rationale of the majority’s opinion, a remand is required whereby the trial court can fix the reasonable rent to be paid for the renewal of the lease.
O’Connor and Gulotta, JJ., concur with Lazer, J.; Suozzi, J. P., concurs in the result, with an opinion.
Orders of the Supreme Court, Suffolk County, dated October 11, 1978 and October 23, 1978, respectively, reversed, on the law, with $50 costs and disbursements, and defendant’s motion is denied and plaintiffs motion is granted.